        Case 2:20-cv-02395-JDP Document 7 Filed 02/02/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    LARRY ALLEN BURTON,                             Case No. 2:20-cv-02395-JDP (PC)
11                       Plaintiff,                   ORDER GRANTING PLAINTIFF’S
                                                      APPLICATION TO PROCEED IN FORMA
12           v.                                       PAUPERIS
13    ROBERT BURTON, et al.,                          ECF No. 2
14                       Defendants.                  SCREENING ORDER THAT PLAINTIFF:
15                                                          (1) FILE AN AMENDED
                                                            COMPLAINT; OR
16
                                                            (2) NOTIFY THE COURT THAT HE
17                                                          WISHES TO STAND BY HIS
                                                            COMPLAINT, SUBJECT TO
18                                                          DISMISSAL OF CLAIMS AND
                                                            DEFENDANTS CONSISTENT WITH
19                                                          THIS ORDER
20                                                    ECF No. 1
21                                                    SIXTY-DAY DEADLINE
22

23          Plaintiff Larry Allen Burton is a state prisoner proceeding without counsel in this civil

24   rights action brought under 42 U.S.C. § 1983. He has filed a complaint alleging that defendant

25   Caballero wrongfully confiscated his television. ECF No. 1 at 3. He also alleges that, during a

26   cell transfer, he lost some other personal property. Id. The complaint, for the reasons stated

27   below, does not state a viable claim. I will give plaintiff leave to amend. Plaintiff has also filed

28
                                                        1
         Case 2:20-cv-02395-JDP Document 7 Filed 02/02/21 Page 2 of 4


 1   an application to proceed in forma pauperis, ECF No. 2, which I will grant.1

 2                                  Screening and Pleading Requirements

 3          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

 4   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

 5   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

 6   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 7   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 8          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 9   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

10   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

11   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

12   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

13   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

14   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

15   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

16   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

17   n.2 (9th Cir. 2006) (en banc) (citations omitted).

18          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

19   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it

20   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which
21   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

22   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

23   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

24   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

25                                                   Analysis

26          Plaintiff alleges that, on an unspecified date, defendant Caballero issued him a television.
27

28          1
                Plaintiff will pay the filing fee in accordance with the concurrently filed collection order.
                                                           2
         Case 2:20-cv-02395-JDP Document 7 Filed 02/02/21 Page 3 of 4


 1   ECF No. 1 at 3. Three months later, Caballero allegedly confiscated the television and told

 2   plaintiff that it did not belong to him. Id. Plaintiff claims that he “vented his frustration” and was

 3   told to pack his property for a cell transfer. Id. Plaintiff packed his belongings into five bags, but

 4   only four arrived at his new cell. Id. at 3-4. He does not allege which defendants, if any, he holds

 5   responsible for the losing the bag.2 Regardless, “an unauthorized intentional deprivation of

 6   property by a state employee does not constitute a violation of the procedural requirements of the

 7   Due Process Clause of the Fourteenth Amendment if a meaningful postdeprivation remedy for the

 8   loss is available.” Hudson v. Palmer, 468 U.S. 517, 533 (1984). And California law provides an

 9   adequate remedy post-deprivation remedy. See Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir.

10   1994). Plaintiff does not allege he has availed himself of all the state law remedies available to

11   him. He alleges that he has filed prison appeals, but he does not allege that he has used the

12   California Government Claims Act, which he must do before filing an action for damages against

13   a California governmental entity or employee for loss of property. See Cal. Gov’t Code §§ 905.2,

14   911.2, 945.4, 950.2. Before recommending that this action be dismissed for failure to state a

15   claim, I will give plaintiff a chance to amend his complaint and explain why his claims should

16   proceed. If he chooses to stand on his complaint, I will recommend that it be dismissed.

17           Should plaintiff choose to amend the complaint, the amended complaint should be brief,

18   Fed. R. Civ. P. 8(a), but must state what actions each named defendant took that deprived plaintiff

19   of constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v. Williams, 297 F.3d

20   930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual matter . . . to ‘state a claim to
21   relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

22   Plaintiff must allege that each defendant personally participated in the deprivation of his rights.

23   See Jones, 297 F.3d at 934. Plaintiff should note that a short, concise statement in which the

24   allegations are ordered chronologically will help the court identify his claims. Plaintiff should

25   describe how each defendant wronged him, the circumstances surrounding each of the claimed

26   violations, and any harm he suffered.
27

28           2
                 There are no allegations against defendants Burton or Blackwell in the complaint.
                                                         3
        Case 2:20-cv-02395-JDP Document 7 Filed 02/02/21 Page 4 of 4


 1            If plaintiff decides to file an amended complaint, the amended complaint will supersede

 2   the current complaint. See Lacey v. Maricopa County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en

 3   banc). This means that the amended complaint must be complete on its face without reference to

 4   the prior pleading. See E.D. Cal. Local Rule 220. Once an amended complaint is filed, the

 5   current complaint no longer serves any function. Therefore, in an amended complaint, as in an

 6   original complaint, plaintiff must assert each claim and allege each defendant’s involvement in

 7   sufficient detail. The amended complaint should be titled “Amended Complaint” and refer to the

 8   appropriate case number.

 9            Accordingly, it is ORDERED that:

10            1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted.

11            2. Within sixty days from the service of this order, plaintiff must either file an

12   Amended Complaint or advise the court he wishes stand by his current complaint.

13            3. Failure to comply with this order may result in the dismissal of this action.

14            4. The clerk’s office is directed to send plaintiff a complaint form.

15
     IT IS SO ORDERED.
16

17
     Dated:      February 1, 2021
18                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                         4
